PER CURIAM.
William Shorter, Jr. appeals from the district court’s orders denying his motions for sealed records and transcripts. We have reviewed the records and the district court’s opinions and find no reversible error. Accordingly, we affirm on the reasoning of the district court. United States v. Shorter, No. CR-98-192-A (E.D. Va. Aug. 27, 2001; filed Oct. 11, 2001 & entered Oct. 15, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.